Citation Nr: 0601205	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the service-
connected left foot pes planus post-operative with surgical 
scar, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by: American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1992 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDING OF FACT

The veteran's service-connected left foot pes planus post 
operative is currently rated at the maximum scheduled rate 
for unilateral flatfoot; loss of use of the left foot is not 
demonstrated; and, surgical scarring is superficial and not 
painful on examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected left foot pes planus post-operative 
with surgical scar are not met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 3.350(a)(2), 4.10, 4.20, 4.40, 4.45, 4.59, 4.63 4.71a 
and Diagnostic Codes 5276, 5277, 5278, 5282, 5283, 5284, 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date. 38 
C.F.R. § 3.159.

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The RO provided the veteran with VCAA notification letters 
dated August 2004 and February 2005.  The VA fully notified 
the veteran of what is required to substantiate his claim in 
the notification letters, and in the statement of the case 
(SOC) dated in February 2003 and supplemental statements of 
the case (SSOC) dated July 2003, August and October 2004, and 
September 2006.  The RO notified the veteran as to the 
reasons why he was not entitled to higher ratings in the 
December 2002 rating decision and in the SOC the SSOC's.  The 
SOC and SSOC's fully provided the laws and regulations 
regarding entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
to higher disability ratings under the applicable laws and 
regulations based on the evidence provided.  Together, the 
VCAA letters, SOC, and SSOC's provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection and higher ratings being decided.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, and a VA 
examination report dated July 2005.  As a VA examination and 
other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Increased Rating

In an August 2002 rating decision, the RO granted a temporary 
total disability rating based on convalescence following left 
foot surgery in March 2002.  At the termination of the 
temporary total disability, the RO continued the 30 percent 
rating assigned prior to the surgery.

The veteran contends that he is entitled to an increased 
rating and is appealing the August 2002 rating decision. 

In support of his claim, the veteran states that since his 
foot surgery in 2002, he has had difficulty walking and 
standing due to pain in his left foot.  This left foot pain 
has led to difficulty in performing his job functions and 
thus, he should be entitled to a rating higher than 30 
percent for his service-connected left foot pes planus. 
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, the 
maximum schedular rating for unilateral flatfoot is 30 
percent, which encompasses pronounced disability with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).  

Where there is actual loss of use of foot, a 40 percent 
rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Loss of use of foot exists when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63; 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).  

Since the service-connected disability includes surgical 
scarring, the Board has considered a separate rating for the 
scarring.  Under 38 C.F.R. § 4.118; Diagnostic Code 7804 
(2005), the applicable criteria for a compensable rating for 
a superficial scar is pain on examination. 

The Board also has considered rating the disability under DC 
5282, for hammer toe, DC 5278, for claw foot, 5277, for 
bilateral weak feet, and DC 5283 for the malunion of the 
tarsal and metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282; 5278; 5277; 5283 (2005).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Treatment reports from the VAMC Long Beach show painful joint 
pain of the left ankle and foot following the veteran's 
surgery in 2002.  Post-surgery, physicians at the VAMC Long 
Beach have released the veteran from work or assigned him to 
light duty for several days.

During the July 2005 VA examination, the veteran's gait was 
normal; the veteran's shoes bore no signs of bearing abnormal 
weight and the veteran did not use an assistive device to 
walk.  Physical examination of the feet showed no edema, 
disturbed circulation, weakness, tenderness, atrophy or 
deformity.  The examiner noted that palpitation of the 
plantar aspect of the feet did not cause the veteran any 
pain.  The veteran was not wearing corrective shoe wear at 
the time of the appointment.  An x-ray of the left foot 
showed a screw in place along the talonavicular joint, with 
fusion of the joint and a long screw across the subtalar 
joints from the talus to the calcaneus, with partial fusion 
of the joint.  There was bony fusion of the calcaneal cuboid 
joint.  The diagnosis was mild left gastrocnemius muscle 
weakness.  The examiner stated that the veteran should not 
climb, jump, or walk for a prolonged period of time.  

During the VA examination, the examiner specifically noted 
three surgical scars.  The first scar is located on the 
lateral side of the left foot and measures 7 cm. by .2 cm.  
The second scar is on the medial aspect of the left foot and 
measures 4 cm. by .1 cm.  The third scar is also on the 
medial aspect of the foot and measures 6 cm. by .1 cm.  The 
VA examiner reported that all three scars are linear, 
surgical, level and non-tender. There are no instabilities, 
disfigurements, exfoliations or abnormal textures.  There is 
no limitation of motion due to any of the scars. 


The above medical findings and the statements from the 
veteran establish that his left foot pes planus is best 
characterized as resulting in severe pain of the left foot 
fusion of the calcaneocuboid joint and talonavicular joint 
which is not relieved by orthotics or orthopedic shoes.  As 
previously noted, the veteran is currently at the scheduled 
maximum of 30 percent under DC 5267.  

A 40 percent rating is available if there is actual loss of 
use of foot.  In the present case, the evidence does not show 
nor does the veteran contend that there is loss of use of 
foot.  Here, though the veteran experiences limitations with 
respect to his left foot, the restrictions do not rise to the 
level of where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.  Additionally, the 
Board recognizes that the veteran is experiencing severe pain 
in his left foot.  However, this pain does not rise to the 
level of loss of use of foot.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
and 4.63, see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, the veteran has three surgical 
superficial scars.  However, since there is no medical 
evidence that the scars are painful on examination, the 
criterion for a rating under DC 7804 is not met.  38 C.F.R. § 
4.118; Diagnostic Code 7804 (2005).
	
The July 2005 VA examination specifically noted that there 
was no evidence of hammer toe or claw foot.  Thus, the 
criterion for rating under DC 5282 or 5278 is not applicable.  
While the veteran may have symptoms of a weak foot, a 
separate rating under DC 5277 which pertains to weak feet, is 
not warranted because DC 5277 provides that the disability be 
rated on the basis of the underlying condition with a minimum 
rating of 10 percent.  Since the disability is already rated 
under DC 5276, the underlying condition of flatfoot, and the 
disability is rated more than the minimum 10 percent, a 
separate 10 percent rating cannot be assigned because it 
would result in rating the same manifestations or overlapping 
symptoms, known as pyramiding, which is to be avoided.  38 
C.F.R. § 4.14 (2005). 

And while the tarsal bones of the foot are involved, a 
separate rating under DC 5283, pertaining to malunion or 
nonunion of the tarsal bones, which are not shown, is not 
warranted because any functional limitation would be 
duplicative of or overlapping with the symptomatology of the 
flatfoot, and a separate rating would again result in rating 
the same manifestation twice, which is not permissible. 
38 C.F.R. § 4.14.  

The Board recognizes that the veteran is experiencing severe 
left foot pain and considered the veteran's argument that his 
left foot pain is more severe than reflected by the current 
evaluation of record.  While the evidence shows the veteran 
experiences pain with prolonged use of his feet, the 30 
percent rating is the maximum allowed for left foot pes 
planus.  Also, the veteran does not meet the criteria for any 
other schedular provisions which would increase the rating, 
such as loss of use of the foot.  

In sum, the medical evidence fails to show that an increased 
evaluation is warranted.  

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
January 2005 supplemental statement of the case the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization is not demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board concludes that the criteria for a rating in excess 
of 30 percent for left foot pes planus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2005).


ORDER

Entitlement to an increased evaluation for the service-
connected left foot pes planus post-operative with surgical 
scar is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


